Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  November 8, 2019                                                                                  Bridget M. McCormack,
                                                                                                                   Chief Justice

                                                                                                          David F. Viviano,
                                                                                                          Chief Justice Pro Tem
  160290(51)
                                                                                                        Stephen J. Markman
                                                                                                             Brian K. Zahra
                                                                                                       Richard H. Bernstein
  In re APPLICATION OF INDIANA MICHIGAN                                                                Elizabeth T. Clement
  POWER COMPANY TO INCREASE RATES.                                                                     Megan K. Cavanagh,
                                                                                                                        Justices
  __________________________________________

  INDIANA MICHIGAN POWER COMPANY,
           Petitioner-Appellant,
                                                                     SC: 160290
  v                                                                  COA: 343767
                                                                     MPSC: 00-018370
  MICHIGAN PUBLIC SERVICE COMMISSION
  and ASSOCIATION OF BUSINESSES
  ADVOCATING FOR TARIFF EQUITY,
             Appellees.
  __________________________________________/

        On order of the Chief Justice, the motion of the Michigan Electric and Gas
  Association to file a brief amicus curiae is GRANTED. The amicus brief submitted on
  November 4, 2019, is accepted for filing.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                                November 8, 2019

                                                                               Clerk